Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
	Applicant’s arguments filed 4/29/2021 have been fully considered but are not persuasive.  Applicant’s proposed amendments have not been entered because they are not deemed to place the application in better form for appeal by materially reducing and/or simplifying the issues on appeal.  The proposed amendments do not clearly make the claims allowable and/or reduce the issues on appeal.  Furthermore, the proposed amendment has not been entered because it would require further search and/or consideration.  The proposed amendments have not previously been considered.
	With regards to the rejection of claims as being indefinite, applicant argues the proposed amendments overcome the pending rejections.  Said argument is noted but is not persuasive as said argument is contingent upon the entry of the non-entered amendment.
With regards to the rejection of Claims 1 and 8 as being unpatentable over US Patent 4,186,239 (herein referred to as “Mize”), US 4,343,343 (herein referred to as “Reuter”), and US 6,250,193 (herein referred to as “Head”), Applicant argues Mize’s invention is focused on being a “weed cutting filament, or “rotary vegetation cutter” whereas the present invention is intended to be an overall “flexible cutting device”  and is not focused on cutting vegetation.  Said argument is noted but is not persuasive because the weed cutting filament of Mize is a specie which reads on applicant’s claimed flexible cutting device; thus, the claim is not distinguished from the weed cutting filament of Mize.
Applicant additionally argues “high tensile strength” and ability to “compress” is a significant factor in helping the flexible cutting device to keep from being stretched and weakened. Said argument is noted but is not persuasive as the 
Applicant further argues Mize does not teach the monofilament may have a reinforcing fiber fused, molded, wrapped, or applied thereto. Said argument is noted but is not persuasive as Mize was never relied upon for such a teaching.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to the examiner’s position that “Reuter teaches the monofilament should be wrapped with a high tenacity inextensible yarn but does not teach said yam should comprise carbon fiber,” applicant argues Reuter’s patent is not for a cutting device, and is not analogous to the claimed invention.  The examiner respectfully disagrees and maintains Reuter is analogous art because it is reasonably pertinent to the problem being solved-increasing the physical properties of a filament.
Applicant further argues that carbon fiber is unique in that it has high tensile strength, but is also compressible whereas Reuter only states that it is a “high tenacity”.  Said argument is noted but is not persuasive as the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	With regards to Head, applicant argues the reference is not for a cutting device and, thus, the reference is not analogous to the claimed invention.  The examiner respectfully disagrees and maintains Reuter is analogous art because it is reasonably pertinent to the problem being solved-increasing the physical properties of a filament.
Applicant further argues Intertwining carbon fibers on a flexible tube type embodiment as a cutting device is unique, is not referenced in any other inventions or patents, and it is not “obvious” or it 
	For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.